Citation Nr: 1757923	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  16-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from October 1964 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's renal cell carcinoma did not manifest during active service, nor does the evidence establish that such a disorder is otherwise related to service, to include as a result of his presumed exposure to herbicides therein.  


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  

The Veteran was also provided with a VA examination in connection to his claim in November 2014, and neither the Veteran, nor his representative, has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
Service connection may also be granted for chronic disabilities, such as renal disease and malignant tumors, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for a chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In this case, the fact that the Veteran had service in Vietnam is undisputed.  He therefore is afforded the presumption of herbicide exposure while serving in Vietnam.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307, 3.309.  
Renal cell carcinoma is not among the exclusive list of conditions which are covered by this presumption.  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of this disorder.  See 38 C.F.R. §§ 3.307, 3.309(e).  As such, service connection on this presumptive basis is not warranted for this claim.  

The Veteran contends that he developed renal carcinoma as a result of his service, specifically when he was exposed to herbicides while in the Republic of Vietnam.  The evidence of record demonstrates a clear diagnosis of renal cell carcinoma.  He was diagnosed and underwent surgery to remove the tumor in November 2002.  The Veteran submitted a letter from his private physician stating that he has received treatment for his kidney cancer, with left nephrectomy, since 2002.  The physician also mentioned that the Veteran had a history of agent orange exposure.  

The Veteran was afforded a VA examination in December 2014, where his cancer was reported to be in remission.  Following review of the Veteran's treatment records and the physical examination, the examiner opined that the Veteran's renal cancer was less likely than not related to his military service.  In his rationale, he explained that the Veteran's service treatment records were silent for any mention of renal cell carcinoma, and that he was diagnosed with renal cancer approximately 35 years post service.  The examiner also added that the medical literature has stated that the exact cause of renal cancer is unknown, but that dialysis treatment, family history of renal cancer, high blood pressure, horseshoe kidney, polycystic kidney disease, smoking, and Von Hippel-Lindau may increase the risk of renal cancer.  

While the Veteran's renal cancer may be service connected on a direct basis, there is no evidence in the record that would warrant such grant.  A review of the Veteran's service treatment records do not document complaints relating to the renal system.  While the Veteran reported that he has a family history of kidney problems during his enlistment examination dated October 1964, there are no notation relating to his own symptoms.  Post-service treatment records fail to show any treatment for the kidney until 2002, which is more than three decades following separation.  While this fact is not dispositive, it is a factor that weighs against his claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no competent evidence to suggest that the claimed disorder is in any way related to service, to include as a result of the Veteran's presumed exposure to herbicides.  No medical professional, other than an October 2017 letter which merely stated that that the Veteran had been exposed to Agent Orange, without attributing any effect to such exposure, has even suggested that the claimed renal condition was the result of the Veteran's military service, to include any exposures therein.  

The Veteran has not proffered any evidence that suggests that his diagnosis may have been attributable to herbicide exposure, other than his own lay testimony.  As a lay person, the Veteran was certainly competent to report what came to him through his senses, but lacked the medical training and expertise to provide a complex medical opinion as to the etiology of cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that this disorder was the result of his presumed exposure to herbicides, he has not demonstrated the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  

The Veteran submitted multiple prior Board decisions in which the Board has granted service connection for renal cancer in the past.  However, prior Board decisions do not establish precedent, and are uniquely related to the facts and circumstances present in each particular case.  38 C.F.R. § 20.1303.  In this case, objective clinical findings of a VA examiner, who looked at the specific details of the Veteran's case, has far greater probative value than prior Board decisions. 

The Veteran has submitted a articles regarding herbicide exposure and the development of cancer.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  The medical study evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.  

In accordance with PL 102-4 and PL 107-103, the National Academy of Sciences published Health Effects in Vietnam Veterans of Exposure to Herbicides (Ninth Biennial Update) in which it was asked to "determine (to the extent that available scientific data permit meaningful determinations)" the following regarding associations between specific health outcomes and exposure to TCDD and other chemicals in herbicides used by the military in Vietnam: A) whether a statistical association with herbicide exposure exists, taking into account the strength of the scientific evidence and the appropriateness of the statistical and epidemiological methods used to detect the association; B) the increased risk of disease among those exposed to herbicides during service in the Republic of Vietnam during the Vietnam era; and C) whether there exists a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the disease.  The recommendation from the panel making recommendations as to which diseases should be presumptively linked to exposure to herbicide agents, found that there was insufficient evidence at this time to include renal cancer.  As such, the articles advanced by the Veteran are afforded less weight than the findings of Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides from the Institute of Medicine, as the Committee is charged with reviewing every two years all of the medical evidence available regarding diseases linked to exposure to herbicide agents and to make recommendations to the Secretary of VA.

As such, VA has relied on the medical community to review the available medical information and identify conditions that have an epidemiological link to herbicide exposure.  Here, the disorder claimed by the Veteran is not, as of yet, so associated with exposure to herbicides. 

The Board understands the Veteran's arguments and has reviewed the articles he submitted.  However, none of the articles overcome the medical evidence of record that is directly on point in this case.  The Veteran submitted one article suggesting that sailors should be eligible for Agent Orange diseases.  However, in this case, the Veteran's exposure to herbicide agents is presumed.  His claim is being denied because he does not have a disease that is presumptively linked to his presumed exposure, and he has not advanced any medical evidence of record that would make it at least as likely as not (50 percent or greater) that his renal cell carcinoma was the result of his presumed exposure to herbicide agents. 

The Veteran has also pointed out that other cancers are linked to exposure to herbicide agents.  This point is not disputed.  However, renal cell carcinoma is not presumptively linked at this time.  Likewise the Veteran has pointed to presumptions afforded to those service members who were stationed at Camp Lejeune.  However, the Veteran has not alleged being stationed at Camp Lejeune and therefore he is not presumed to have been exposed to the chemicals that those service members at Camp Lejeune were.

Accordingly, the criteria for service connection have not been met for renal cell carcinoma.  Therefore the claim is denied.  



ORDER

Service connection for renal cell carcinoma, to include as due to exposure to herbicides, is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


